                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                No. 1:17-cv-12-RJC-DSC

APRIL SALAZAR o/b/o/ M.S.,               )
                                         )
                       Plaintiff,        )
                                         )
               v.                        )
                                         )                   ORDER
ANDREW SAUL,                             )
Commissioner of Social Security,         )
                                         )
                       Defendant.        )


       THIS MATTER being submitted to the Court for an order upon Plaintiff’s showing that

the Commissioner of Social Security should pay the sum of $8,155.50 for attorney fees,

representing less than twenty-five percent of Plaintiff’s accrued back benefits, to be paid from

Plaintiff’s back benefits pursuant to § 406(b) of the Social Security Act. It also appearing that

upon receipt of the 406(b) fee, Plaintiff’s counsel shall pay to Plaintiff the sum of $3,860.00.

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

counsel, Charlotte W. Hall, the sum of $8,155.50, sent to her office at Arrowood and Hall PLLC,

P.O. Box 58129, Raleigh, North Carolina 27658, and that Plaintiff’s counsel pay to Plaintiff the

sum of $3,860.00 and upon the payment of such sums, this case is dismissed with prejudice.

       SO ORDERED.

                                    Signed: March 27, 2020
